James J. Crisona, J.
This is an application for an order declaring the “ Intention to Make Claim ” form served upon the Motor Vehicle Accident Indemnification Corporation (MVAIC) to be deemed timely served and compelling the said corporation to accept the claim nunc pro tunc or, in the alternative, granting leave to the petitioner to commence an action against the corporation to recover damages for personal injuries sustained by the petitioner.
The petitioner is an “ insured ’ ’ person as defined in the Motor Vehicle Accident Indemnification Corporation Law (Insurance Law, art. 17-A). Accordingly, he cannot be a “ qualified ” person as defined by the said law. Any rights that he has to prosecute a claim against the MVAIC arise pursuant to subdivision 2-a of section 167 of the Insurance Law and the uninsured motorist indorsement to his wife’s automobile liability insurance policy. There is no authority or necessity for the instant appli*523cation. The petitioner’s remedy is to demand arbitration of his claim against the MVAIC. The question of the timeliness of his notice of claim may be determined by the court upon an application to compel or stay arbitration.
The application is accordingly denied without prejudice to any other rights the petitioner may have to prosecute a claim against the respondent corporation.